Citation Nr: 0839091	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a medial meniscus injury to the left 
knee with arthritis and limitation of extension,  from April 
14, 2004 to September 27, 2006 and in excess of a 40 percent 
disability evaluation thereafter.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for limitation of flexion of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
November 1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied a rating 
in excess of 20 percent for the veteran's service-connected 
residuals of a medial meniscus injury of the left knee, to 
include tricompartmental arthritis.  A subsequent decision 
issued by a Decision Review Officer, dated in November 2006, 
granted a 40 percent for residuals of a medial meniscus 
injury of the left knee, with arthritis and limitation of 
extension, and a separate 10 percent for limitation of 
flexion of the left knee, from September 28, 2006.  

The veteran was scheduled to appear at a Travel Board Hearing 
in March 2007 but failed to report at the scheduled time.  
This represents the second time a hearing was scheduled, as 
the veteran's June 2006 Travel Board Hearing was postponed 
for good cause.  As no good cause has been shown for his most 
recent absence, his request for a hearing is deemed 
withdrawn.  

The issue of entitlement to an extraschedular rating(s) for a 
left knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the filing of his claim in April 2004 until 
September 27, 2006, the veteran's service-connected residuals 
of a medial meniscus injury to the left knee with arthritis 
was symptomatic but was not manifested flexion limited to 
less than 60 degrees, extension limited to more than 5 
degrees, instability, subluxation or frequent episodes of 
locking with effusion and pain into the joint.  

2.  From September 28, 2006, the veteran's the veteran's 
service-connected residuals of a medial meniscus injury to 
the left knee with arthritis was manifested by limitation of 
extension to 45 degrees with consideration of pain; it is not 
productive of instability, subluxation or frequent episodes 
of locking with effusion and pain into the joint.    

2.  From September 28, 2006, the veteran's left knee 
disability has also been manifested by limitation of flexion 
of no less than 45 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a medial meniscus injury to the left 
knee with arthritis from April 14, 2004 to September 27, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5256-5261(2008); VAOPGCPREC 23-97; VAOPGCPREC 9- 98; 
VAOPGCPREC 9-04.   

2.  The criteria for a disability evaluation of 50 percent, 
but no more than 50 percent, for residuals of a medial 
meniscus injury to the left knee with arthritis, from 
September 28, 2006, but no more than 50 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-
5261(2008); VAOPGCPREC 23-97; VAOPGCPREC 9- 98; VAOPGCPREC 9-
04.   

3.  The criteria for an initial or staged disability 
evaluation in excess of 10 percent for limitation of flexion 
of the left knee from September 28, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2008); 
VAOPGCPREC 23-97; VAOPGCPREC 9- 98; VAOPGCPREC 9-04.   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case the claimant was asked to provide any 
evidence in his possession that pertains to the claim.  
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The April and December 2006 VCAA letters satisfy most of 
these mandates.  The notice letters informed the claimant 
about the information and evidence necessary to substantiate 
his claims, the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The notice letters of record do not 
contain the level of specificity set forth in Vazquez-Flores 
but such presumed error is rebutted in this case as it is 
apparent in reviewing the written argument and other 
statements submitted by and on behalf of the veteran that the 
veteran has actual knowledge of what is required to support 
higher ratings for his left knee disability such as 
additional limitation of motion or instability.  Notice of 
the Dingess requirements was not received prior to the 
initial adjudication but after the veteran was presented with 
such notice, the claim was readjudicated.  See Supplemental 
Statement of the Case issued in November 2006.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including two VA examination reports, which revealed findings 
that are adequate for rating purposes.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Board notes that the evidence currently 
of record is sufficient to resolve this appeal.  See 
38 C.F.R. §§ 3.326, 3.327.  


Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  For claims that do 
arise out of an initial grant of service connection, 
"staged" ratings must also be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping. VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).

Analysis

The veteran contends that his left knee disability is of 
greater severity than that contemplated by the current 40 
percent rating for residuals of a medial meniscus injury, 
with arthritis and limitation of extension, and the 
separately awarded 10 percent rating for limitation of 
flexion.  Additionally, for the period of the initial filing 
of the claim for an increased rating to the award of the 40 
percent rating, the veteran contends that he is entitled to a 
rating in excess of 20 percent.  

The veteran was afforded a VA examination in August 2004.  At 
that time, flexion of the left knee was to 90 degrees, and 
there was some noted crepitus on palpation.  No swelling or 
edema was present, and there was no evidence of medial or 
lateral laxity.  Osteoarthritis was present, and there was no 
evidence of acute fractures or of bone destruction.  The 
veteran had arthroscopic surgery in January 2001, and had a 
lengthy history of complaints of knee pain.  The veteran did 
not need braces, crutches, or a wheelchair to ambulate; 
however, he would utilize a strap around the knee if he was 
engaging in strenuous activity.  In June through August 2005, 
private clinical records note that there was a meniscal cyst 
on the left knee; however, there were no range of motion 
findings conducted, with a statement pertaining to "good 
range of motion" being the only assessed notation.  

These clinical records and VA examination report are the only 
records present from August 2004 to September 2006, and it is 
apparent in reviewing this evidence that the veteran's 
service-connected left knee disability included arthritis and 
was symptomatic but it was not manifested flexion limited to 
less than 60 degrees, extension limited to more than 5 
degrees, instability, subluxation or frequent episodes of 
locking with effusion and pain into the joint.  As this is 
the case, a rating in excess of 20 percent is not warranted 
for the period of April 14, 2004 to September 27, 2006.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there is any additional functional loss of the 
left knee, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca, 
supra.  There is no medical evidence of additional loss of 
left knee flexion or extension prior to September 28, 2006 
due to pain or flare-ups of pain, supported by objective 
findings, that would support a higher rating or a separate 
compensable rating (see VAOPGCPREC 9- 2004), nor is there 
evidence of such additional functional limitation due to 
weakness, fatigue, incoordination or flare-ups of such 
symptoms, to a degree that would support a rating in excess 
of 20 percent.  38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 8 
Vet. App. at 202.  

Regarding the period from September 28, 2006 to the present, 
the Board notes that the veteran was scheduled for a second 
VA examination, which documented a significant change in the 
range of motion of his left knee.  An examination was 
afforded in September 2006; however, the RO felt that the 
findings were inadequate, so a second examination was 
conducted in October 2006.  In the associated report, the 
veteran's left knee flexion was limited to 45 degrees, and 
extension was between 45 and 30 degrees, with pain noted at 
45 degrees.  There was no loss on repetitive use of the 
joint, and instability was reported by history only, with no 
indication of an objective finding of instability.  The Board 
specifically notes that valgus and varus testing showed no 
instability in the medial or collateral ligaments. 

In response to these findings, the RO granted a separate 10 
percent rating for the loss of flexion, and assigned a 40 
percent rating for the limitation of extension.  See 
VAOPGCPREC 9-04.  In order to achieve a higher rating for 
extension (50 percent), the veteran would need to show a 
limitation to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  While he has shown that he can extend to 30 
degrees, the limiting factor of pain at 45 degrees indicates 
that a higher rating should be established.  See DeLuca, 
supra.  For the separately ratable loss of flexion, he would 
need to show a limitation to 30 degrees in order to achieve 
the next highest rating of 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The evidence of record does 
not show that his flexion is limited to less than 45 degrees.  
However, given that the veteran is limited in extension to 45 
degrees due to pain, an increase to 50 percent must be 
assigned.  See DeLuca, supra.  This represents the maximum 
schedular rating available.  The RO, in raising the 
disability rating for the left knee from 20 to 40 percent, 
fully contemplated the dislocation of cartilage as listed in 
Code 5258; however, as the limitation of extension was the 
most severe manifestation of the disability, they correctly 
applied the criteria of Code 5261 in rating the condition.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5261.  Thus, 
the disability is chiefly one of limitation of both flexion 
and extension, particularly the latter, and there is no 
indication that the criteria for an increase have been met in 
accordance with the schedular guidelines with regard to 
flexion, while an increase to the maximum schedular 50 
percent is established for the period of September 28, 2006 
to the present with regard to extension.  
 
With respect to the 50 percent rating for limitation of 
extension of the left knee and DeLuca, supra, if a claimant 
was already receiving the maximum disability rating available 
based on such limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Regarding 
the 10 percent rating for limitation of flexion, the Board 
has considered pain, weakness, fatigability, etc., but it is 
not apparent that such factors cause any additional 
limitation of flexion.  That is, the medical evidence does 
not show additional loss of left knee flexion due to pain or 
flare-ups of pain, supported by objective findings, that 
would support a higher rating, nor is there evidence of such 
additional functional limitation due to weakness, fatigue, 
incoordination or flare-ups of such symptoms, to a degree 
that would support a rating in excess of 10 percent for 
limitation of flexion of the left knee.  38 C.F.R. §§ 4.40, 
4.45 and 4.59; DeLuca, 8 Vet. App. at 202.  

In summation, the Board finds that from September 28, 2006, 
the veteran's the veteran's service-connected residuals of a 
medial meniscus injury to the left knee with arthritis was 
manifested by limitation of extension to 45 degrees with 
consideration of pain and limitation of flexion to no less 
than 45 degrees.  The medical evidence does not show that the 
left knee disability has been productive of instability, 
subluxation or frequent episodes of locking with effusion and 
pain into the joint.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  As noted above, the veteran 
is in receipt of the maximum rating for limitation of 
extension of the left knee since September 28, 2006.  As to 
the other aspects of the appeal, the doctrine noted above is 
not applicable because the preponderance of the evidence is 
against the veteran's claim for a higher initial rating for 
limitation of flexion of the left knee from September 28, 
2006 and for a rating in excess of 20 percent for his 
residuals of a left knee injury between April 14, 2004 and 
September 27, 2006.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a medial meniscus injury to the left 
knee from April 14, 2004 to September 27, 2006, on a 
schedular basis, is denied.

Entitlement to a disability evaluation of 50 percent for 
residuals of a medial meniscus injury to the left knee, but 
no more than 50 percent, from September 28, 2006 to the 
present is granted, subject the laws and regulations 
applicable to the payment of VA monetary benefits.  
  
Entitlement to an initial disability evaluation in excess of 
10 percent for limitation of flexion of the left knee from 
September 28, 2006 is denied.  


REMAND

The Board notes that the veteran has submitted a letter from 
his employer which, in essence, describes considerable 
interference with his ability to work due to his left knee 
disability.  The letter, dated in February 2005, states that 
the veteran attempted to come back to his job as a logger; 
however, the climbing and walking associated with the work 
was too burdensome for him based on the condition of his left 
knee.  The veteran was unable to continue in his capacity, 
and was forced to resign due to functional impairment 
associated with his left knee disability.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration must be given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the criteria for submission 
for consideration of the assignment of an extraschedular 
rating for the veteran's left knee disability have been met.  
Id; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with respect to the claim for an 
extraschedular rating.  See also 38 
C.F.R. § 3.159 (2007).  The AMC/RO's 
attention is directed to Quartuccio v. 
Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
his left knee disability under 38 C.F.R. 
§ 3.321(b)(1), to include informing him 
of the relevancy of any evidence from an 
employer or former employer relating to 
his claim of significant work impairment 
caused by his left knee disability.  

2.  Forward the veteran's claims file to 
the Director of VA's Compensation and 
Pension Service for consideration of an 
extraschedular rating in excess of 20 
percent for the left knee between April 
14, 2004 to September 27, 2006, and in 
excess of 50 percent (injury residuals 
with arthritis and limitation of 
extension) and in excess of 10 percent 
(limitation of flexion) from September 
28, 2006 to the present.  The Director 
should attach the determination to the 
claims folder once a decision is made, 
and if less than fully favorable, the 
claim should be returned to the Board for 
final adjudication after issuance of a 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


